Exhibit 10.9

 

WORK ORDER NO. 10

 

THIS WORK ORDER NO. 10 is by and between RADIUS HEALTH, INC. (“RADIUS”) and
LONZA Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.                                      API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.                                      Services.  Manufacturer will render to
RADIUS the following Services:

 

Analytical Services:

 

·                  Retesting of 3AL1: Price: 5445€

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 10, and the work will be initiated upon Manufacturer’s acceptance of the
PO.

 

The deliverables will include regular updates (status reports, conference
calls), as requested by RADIUS.

 

3.                                      Facilities.  The Services described
above will be rendered at the Facility unless another facility of Manufacturer
is indicated below:

 

N/A

 

4.                                      RADIUS Materials.  RADIUS will provide
to Manufacturer the following materials to be used by Manufacturer to perform
the Services:

 

None

 

5.                                      RADIUS Equipment.

 

None

 

6.                                      Manufacturer Representative.

 

Richard W. Coombs, Sales Manager, Lonza

 

7.                                      RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                          Compensation.  Radius will be invoiced 100% of the
Services upon signature of this WO (€5445). The total compensation due
Manufacturer for Services under this Work Order is not expected to exceed €5445.

 

--------------------------------------------------------------------------------


 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David Hanley, for Services
rendered under this Work Order.  Manufacturer will invoice RADIUS for all
amounts due under this Work Order.  All undisputed payments will be made by
RADIUS within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

 

 

 

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

 

By

/s/ David C. Hanley

 

By

/s/ Fabrice Gachot

 

 

 

 

 

 

 

 

 

 

Print Name

David C. Hanley, PhD

 

Print Name

Fabrice Gachot

Title

Executive Director, Tech Ops

 

Title

Director

Date

18May2015

 

Date

Key Account Management

 

 

 

 

 

 

 

 

 

 

By

/s/ Albert Pereda

 

 

 

 

 

 

 

 

 

 

Print Name

Albert Pereda

 

 

Title

Legal Counsel

 

 

Date

May 22, 2015

 

 

 

 

 

 

Approved by BGL

 

 

 

 

 

Lonza Legal Dept.

 

--------------------------------------------------------------------------------